Citation Nr: 0612126	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04- 33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1978 to September 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Since that rating decision, the veteran has 
relocated and his records are to be transferred to the 
Portland, Oregon RO. 

In September 2005, a travel board hearing was held at the 
Phoenix, Arizona RO. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his right knee in 
service and again in 1998 when he slipped off a ladder and 
twisted his knee.  He further asserts that his latter injury 
would not have been as severe if not for the earlier service 
accident.    

Service medical records show that the veteran injured his 
right knee (possible right knee cap fracture) following a 
water skiing accident in March 1981.  The examination report 
at service separation noted the veteran's statements of 
dislocating his right knee.  Private treatment records dated 
from August 1997 to June 1998 note surgery for the veteran's 
right knee and treatment for anterior cruciate ligament tear 
of the right knee, post reconstruction, and patella fracture.  
A May 2003 VA clinical record noted that the veteran's 
current right knee disability was most likely related to 
post-military injuries in 1998 and surgeries which were not 
likely precipitated by the 1981 water ski accident.  Another 
VA clinical record dated in June 2003 noted complaints of 
unstable right knee and a record dated in December 2003 
showed that the veteran was scheduled for surgery in December 
2003.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active naval, or air 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim.  In this case, a 
medical opinion based upon a complete review of the claims 
folder is necessary in order to determine the etiology of the 
veteran's current right knee disability.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Ensure that all current medical 
records, including the December 2003 VA 
surgery notes, have been associated with 
the claims folder. 

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
the veteran's current right knee 
disorder.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not ( a 50 
percent or greater probability) that the 
veteran's current right knee disorder is 
related to his active service.  The 
examiner should reconcile his/her opinion 
with that of the VA clinician noted in 
the May 2003 VA examination report.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Then, after ensuring the completion 
of all required development, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) and afforded an appropriate period 
of time for response.  Thereafter, this 
claim should be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

